     Case 5:20-cv-01151-FMO-ADS Document 6 Filed 10/06/20 Page 1 of 7 Page ID #:33




 1                                                                           J S -6
 2

 3

 4

 5

 6

 7

8                              UNITED STATES DISTRICT COURT

 9                           CENTRAL DISTRICT OF CALIFORNIA

10   ROMONT HAGAN,                                  Case No. 5:20-01151 FMO (ADS)

11                              Petitioner,

12                              v.                  ORDER SUMMARILY DISMISSING
                                                    PETITION FOR WRIT OF HABEAS
13   THE PEOPLE OF STATE OF                         CORPUS
     CALIFORNIA,
14
                                Respondent.
15

16   I.    INTRODUCTION

17         Pending before the Court is a Petition for Writ of Habeas Corpus by a Person in

18   State Custody (“Petition”) filed by petitioner Romont Hagan (“Petitioner”). [Dkt. No. 1].

19   On August 14, 2020, the Court issued an Order to Show Cause why the Petition should

20   not be dismissed because the Petition appears untimely and wholly unexhausted, and

21   Petitioner did not pay the filing fee or file a complete Request to Proceed In Forma

22   Pauperis. [Dkt. No. 5]. Petitioner did not file a response to the Order to Show Cause.

23   For this reason, the case must be dismissed.

24
     Case 5:20-cv-01151-FMO-ADS Document 6 Filed 10/06/20 Page 2 of 7 Page ID #:34




 1   II.    FAILURE TO PROSECUTE AND COMPLY WITH COURT ORDERS

 2          The case must be dismissed because Petitioner has failed to prosecute this habeas

 3   petition and comply with court orders. On August 14, 2020, the Court ordered

 4   Petitioner to show cause why the Court should not dismiss this action because Petitioner

 5   did not pay the court filing fee or file an application to proceed in forma pauperis and

 6   the Petition appears untimely and wholly unexhausted. [Dkt. No. 5]. The Order

 7   expressly cautioned Petitioner that failure to respond by September 4, 2020 would

8    result in a recommendation from the Magistrate Judge that the action be dismissed

 9   pursuant to Federal Rule of Civil Procedure 41(b). [Id., p. 7]. As of the date of this

10   Order, Petitioner has not responded to the Order to Show Cause.

11          Petitioner’s failure to respond despite a Court order to do so reflects a lack of

12   prosecution of the case and failure to comply with the Court’s orders. In Carey v. King,

13   856 F.2d 1439 (9th Cir. 1988), the Ninth Circuit cited the following factors as relevant to

14   the Court’s determination of whether to dismiss an action for failure to prosecute:

15   “(1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to

16   manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy

17   favoring disposition of cases on their merits; and (5) the availability of less drastic

18   sanctions.” Id. at 1440.

19          Upon consideration of the five Carey factors, the Court finds that Petitioner's

20   failure to prosecute his case and failure to comply with the Court’s Orders warrant

21   dismissal. The first two Carey factors—the public's interest in expeditiously resolving

22   this litigation and the Court's interest in managing the docket—weigh in favor of

23   dismissal. The Court cannot hold this case in abeyance indefinitely awaiting Petitioner's

24   response to the Court's directive. The third factor, risk of prejudice to Respondent, also


                                                   2
     Case 5:20-cv-01151-FMO-ADS Document 6 Filed 10/06/20 Page 3 of 7 Page ID #:35




 1   weighs in favor of dismissal since a presumption of injury arises from the occurrence of

 2   unreasonable delay in prosecuting an action. Anderson v. Air West, Inc., 542 F.2d 522,

 3   524 (9th Cir. 1976). The fourth factor, the public policy favoring disposition of cases on

 4   their merits, is greatly outweighed by the factors in favor of dismissal.

 5          Furthermore, Petitioner has already been cautioned of the consequences of his

 6   failure to prosecute and ordered to show cause why the action should not be dismissed.

 7   Petitioner has been afforded the opportunity to do so yet has not responded. No

8    sanction lesser than dismissal is feasible here. Thus, dismissal of this action is

 9   warranted under Federal Rule of Civil Procedure 41(b) and Local Rule 7-12.

10   III.   PETITIONER IS NOT ENTITLED TO RELIEF

11          Under Rule 4 of the Rules Governing Section 2254 Cases, this court is required to

12   conduct a preliminary review of all petitions for writ of habeas corpus filed by state

13   prisoners. Pursuant to Rule 4, this court must summarily dismiss a petition if it “plainly

14   appears from the petition and any attached exhibits that the petitioner is not entitled to

15   relief in the district court.” Here, it appears from the face of the Petition that Petitioner

16   is not entitled to federal habeas relief because the Petition is untimely and wholly

17   unexhausted.

18          A.      The Petition is Untimely

19          The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) establishes

20   a one-year limitation period for a state prisoner to file a federal habeas petition.

21   28 U.S.C. § 2244(d)(1); see also Wall v. Kholi, 562 U.S. 545, 550 (2011); Jimenez v.

22   Quarterman, 555 U.S. 113, 114 (2009). The limitation period begins to “run from the

23   latest of” four specified dates, including “the date on which the judgment became final

24   by the conclusion of direct review or the expiration of the time for seeking such review.”


                                                   3
     Case 5:20-cv-01151-FMO-ADS Document 6 Filed 10/06/20 Page 4 of 7 Page ID #:36




 1   28 U.S.C. § 2244(d)(1)(A). The period of direct review for the purposes of AEDPA’s

 2   limitation period “includes the period within which a petitioner can file a petition for a

 3   writ of certiorari from the United States Supreme Court.” Bowen v. Roe, 188 F.3d 1157,

 4   1158-59 (9th Cir. 1999); see Sup. Ct. R. 13 (allowing a petition for writ of certiorari

 5   seeking review of a judgment of a state court of last resort to be filed within ninety days

 6   after the entry of the judgment).

 7          Here, the Petition is facially untimely. Petitioner alleges he was convicted and

8    sentenced on February 1, 2017. [Dkt. No. 1, pp. 1-2]. Petitioner then filed a direct

 9   appeal to the California Court of Appeal, which was eventually denied on July 3, 2018.

10   See California Appellate Courts Case Information 2nd Appellate District,

11   http://appellatecases.courtinfo.ca.gov. Petitioner did not file a further appeal to the

12   California Supreme Court. [Dkt. No. 1, pp. 4-5]. His conviction became final thirty days

13   later on August 2, 2018. See Cal. Rules of Court 8.264(b), 8.500(e). Since the instant

14   Petition was not filed until June 4, 2020, it appears to be untimely. Furthermore, from

15   the face of the Petition, it does not appear that Petitioner has any basis for contending

16   that he is entitled to a later trigger date for the statute of limitations, nor that he is

17   entitled to statutory or equitable tolling. See 28 U.S.C. §§ 2244(d)(1)(B)-(D), (2).

18          B.     The Petition Appears to be Wholly Unexhausted

19          The exhaustion of state court remedies is a prerequisite to the granting of a

20   petition for writ of habeas corpus. 28 U.S.C. § 2244(b)(1). “Under the exhaustion

21   requirement, a habeas petitioner challenging a state conviction must first attempt to

22   present his claim in state court.” Harrington v. Richter, 562 U.S. 86, 103 (2011); see also

23   O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999) (“[T]he exhaustion doctrine is designed

24   to give the state courts a full and fair opportunity to resolve federal constitutional claims


                                                    4
     Case 5:20-cv-01151-FMO-ADS Document 6 Filed 10/06/20 Page 5 of 7 Page ID #:37




 1   before those claims are presented to the federal courts.”). The Court may raise the

 2   failure to exhaust issue sua sponte and may summarily dismiss on these grounds. See

 3   Aiken v. Spalding, 841 F.2d 881, 883 (9th Cir. 1988); see also Cartwright v. Cupp, 650

 4   F.2d 1103, 1104 (9th Cir. 1992) (“In habeas corpus cases . . . federal courts may consider

 5   sua sponte whether the defendant has exhausted state remedies . . . .”).

 6          As a matter of comity, a federal court will not entertain a habeas petition unless

 7   the petitioner has exhausted the available state judicial remedies on every ground for

8    relief presented in the petition. See Rose v. Lundy, 455 U.S. 509, 518-22 (1982). A

 9   petitioner has the burden of demonstrating that he has exhausted available state

10   remedies. See, e.g., Cartwright, 650 F.2d at 1104. To satisfy the exhaustion

11   requirement, a habeas petitioner must “fairly present federal claims to the state courts

12   in order to give the State the opportunity to pass upon and correct alleged violations of

13   its petitioners’ federal rights.” Duncan v. Henry, 513 U.S. 364, 365-66 (1995); see also

14   Ybarra v. McDaniel, 656 F.3d 984, 991 (9th Cir. 2011) (explaining that a “claim has been

15   exhausted if the state courts have in fact ruled on its merits”).

16          Review of the Petition reflects that Petitioner did not fully exhaust his claims in

17   state court. First, the Petition states that Petitioner appealed the judgment of conviction

18   to the California Court of Appeal but did not subsequently appeal to the California

19   Supreme Court, due to advice from his appellate counsel. [Dkt. No. 1, pp. 2-3]. Second,

20   a review of the California Appellate Courts Case Information website did not reveal any

21   records of a direct appeal to the California Supreme Court or a prior state habeas

22   petition filed by Petitioner in either the California Court of Appeal or California

23   Supreme Court. See California Appellate Courts Case Information,

24   http://appellatecases.courtinfo.ca.gov. Therefore, it appears from the face of the


                                                   5
     Case 5:20-cv-01151-FMO-ADS Document 6 Filed 10/06/20 Page 6 of 7 Page ID #:38




 1   Petition that Petitioner has failed to meet his burden of demonstrating that he has fully

 2   exhausted his available state remedies. For these reasons, it appears that he is not

 3   entitled to habeas relief and dismissal with prejudice is appropriate.

 4   IV.    PETITIONER FAILED TO PAY THE REQUIRED FILING FEE OR

 5          SUBMIT A COMPLETED IFP REQUEST

 6          The case must be dismissed because Petitioner did not pay the required filing fee

 7   or submit a completed Request to Proceed In Forma Pauperis (“IFP Request”). [Dkt.

8    No. 1, p. 1]. Pursuant to 28 U.S.C. § 1915(a), a prisoner seeking to proceed with a civil

 9   action without prepayment of fees must submit “an affidavit that includes a statement of

10   all assets such prisoner possesses that the person is unable to pay such fees” as well as “a

11   certified copy of the trust fund account statement (or institutional equivalent) for the

12   prisoner for the 6-month period immediately preceding the filing of the complaint or

13   notice of appeal, obtained from the appropriate official of each prison at which the

14   prisoner is or was confined.”

15          Petitioner did not prepay the required fee, nor did he file an IFP Request with a

16   supporting affidavit or a certified copy of the trust fund account statement. On

17   August 14, 2020, the Court issued an Order to Show Cause notifying Petitioner that if he

18   wished to proceed with the Petition, he must (1) pay the $5.00 filing fee or (2) file a

19   completed Request to Proceed In Forma Pauperis with the required supporting

20   documentation. However, Petitioner did not respond to the Order to Show Cause.

21

22

23

24


                                                  6
     Case 5:20-cv-01151-FMO-ADS Document 6 Filed 10/06/20 Page 7 of 7 Page ID #:39




 1   V.    CONCLUSION

 2         IT IS THEREFORE ORDERED that this action be summarily dismissed with

 3   prejudice pursuant to Federal Rule of Civil Procedure 41(b) and Central District of

 4   California Local Rule 7-12.

 5         IT IS SO ORDERED.

 6

 7   Dated: October 6, 2020                   _________/s/____________________
                                              THE HONORABLE FERNANDO M. OLGUIN
8                                             United States District Judge

 9   Presented by:

10   ___/s/ Autumn D. Spaeth_____________
     THE HONORABLE AUTUMN D. SPAETH
11   United States Magistrate Judge

12

13

14

15

16

17

18

19

20

21

22

23

24


                                                 7
